PER CURIAM
In this appeal of an order of civil commitment, appellant contends that the order is not supported by clear and convincing evidence that he is mentally ill within the meaning of ORS 426.005(l)(d)(A). In response, the state concedes that the order should be reversed, albeit on a different ground. The state observes that the trial court failed to advise appellant of his rights at the commitment hearing in violation of ORS 426.100(1) and contends that the lack of an appropriate advice of rights is entirely dispositive of the appeal. We accept the state’s concession.
Reversed and remanded.